Detailed Action
Applicants amendments and arguments filed on April 27, 2022 have been acknowledged. Claims 1-3, 6-12, 14-17, and 19-20 as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Mattson on July 25, 2022.
The application has been amended as follows.
1. (Currently Amended) A computer-implemented method for updating databases that store blockchain data, the method comprising: identifying, based on a transaction associated with a blockchain network, an account identifier (ID) of a blockchain account involved in the transaction, wherein the transaction is included in a current block to be appended to a blockchain associated with the blockchain network; appending the current block to the blockchain by performing a consensus algorithm; updating, in a current state object database, an account state corresponding to the account ID of the blockchain account to an updated account state based on the transaction; updating, in the current state object database, the updated account state based on additional account information of the blockchain account uploaded from a database having a lower storage cost than the current state object database, wherein the additional account information of the blockchain account comprises infrequently accessed data of the blockchain account; hashing the updated account state to generate a hash value of the updated account state; identifying, in a current state database, a hash value of the account state corresponding to the blockchain account based on the account ID of the blockchain account; storing, in the current state database, hash values of account states of corresponding blockchain accounts in a state tree, wherein: account IDs and corresponding hash values of the account states are stored as a plurality of key-value pairs (KVPs), and the plurality of KVPs are stored in a KVP bucket in a leaf node of the state tree; and the state tree is a location-addressed state tree, and a key of [[the]] each KVP of the plurality of KVPs is an identifier of a corresponding leaf node of the state tree; and updating, in the current state database, the hash value of the account state to the hash value of the updated account state.
15. (Currently Amended) A computer-implemented system for updating databases that store blockchain data, comprising: one or more processors; and one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors to perform one or more operations comprising: identifying, based on a transaction associated with a blockchain network, an account identifier (ID) of a blockchain account involved in the transaction, wherein the transaction is included in a current block to be appended to a blockchain associated with the blockchain network; appending the current block to the blockchain by performing a consensus algorithm; updating, in a current state object database, an account state corresponding to the account ID of the blockchain account to an updated account state based on the transaction; updating, in the current state object database, the updated account state based on additional account information of the blockchain account uploaded from a database having a lower storage cost than the current state object database, wherein the additional account information of the blockchain account comprises infrequently accessed data of the blockchain account; hashing the updated account state to generate a hash value of the updated account state; identifying, in a current state database, a hash value of the account state corresponding to the blockchain account based on the account ID of the blockchain account; storing, in the current state database, hash values of account states of corresponding blockchain accounts in a state tree, wherein: account IDs and corresponding hash values of the account states are stored as a plurality of key-value pairs (KVPs), and the plurality of KVPs are stored in a KVP bucket in a leaf node of the state tree; and the state tree is a location-address state tree, and a key of [[the]] each KVP of the plurality of KVPs is an identifier of a corresponding leaf node of the state tree; andApplication No. : 17/214,563 updating, in the current state database, the hash value of the account state to the hash value of the updated account state.
20. (Currently Amended) A non-transitory, computer-readable medium for updating databases that store blockchain data, the non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: identifying, based on a transaction associated with a blockchain network, an account identifier (ID) of a blockchain account involved in the transaction, wherein the transaction is included in a current block to be appended to a blockchain associated with the blockchain network; appending the current block to the blockchain by performing a consensus algorithm; updating, in a current state object database, an account state corresponding to the account ID of the blockchain account to an updated account state based on the transaction; updating, in the current state object database, the updated account state based on additional account information of the blockchain account uploaded from a database having a lower storage cost than the current state object database, wherein the additional account information of the blockchain account comprises infrequently accessed data of the blockchain account; hashing the updated account state to generate a hash value of the updated account state; identifying, in a current state database, a hash value of the account state corresponding to the blockchain account based on the account ID of the blockchain account; storing, in the current state database, hash values of account states of corresponding blockchain accounts in a state tree, wherein: account IDs and corresponding hash values of the account states are stored as a plurality of key-value pairs (KVPs), and the plurality of KVPs are stored in a KVP bucket in a leaf node of the state tree; and the state tree is a location-addressed state tree, and a key of [[the]] each KVP of the plurality of KVPs is an identifier of a corresponding leaf node of the state tree; and updating, in the current state database, the hash value of the account state to the hash value of the updated account state.
Allowable Subject Matter
Claims 1-3, 6-12, 14-17, and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Applicant has amended the independent claims to further define the invention to store in a current state database hash values of account states of corresponding blockchain accounts in a state tree, where the account IDs and corresponding hash values of the account states are stored as KVPs that are stored in a KVP bucket in a leaf node of the state tree, where the state tree is a location-addressed state tree and the key of a KVP is an identifier of a corresponding leaf node of the state tree. This is supported by the disclosure in at least paragraphs 44, 73-75, and 84. The claims provide for reducing the storage burden of the current state object data and current state database thereby reducing the storage costs and improving the overall account state traversing and updating efficiency. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a discrete and specific embodiment of a storing information in a particular manner through the using leaf nodes and a KVP bucket to reduce the height and complexity of a state tree to promote faster traversing and updating of the values and by storing the KVPs in buckets promotes data processing efficiency when there is a large amount of accounts in the blockchain network. As such the Examiner asserts that the claims amount to a practical application and therefore are statutory subject matter.
The updated search shows that the general concept using blockchains for data storage is well known, however not in the specific configuration as presently claimed. 
Specifically, Blackshear et al. (US 20200394154), which is directed to implementing a scalable, secure, efficient, and adaptable digital ledger transaction network, teaches a state database that includes account data associated with each user account of the distributed digital ledger transaction network, and that the account data for a user account in a state database can be generated by storing an account value of the user account and a hash of the account value within the state database (Blackshear paragraph 205). Blackshear further teaches how the system generates an account state representation for a user account by applying a hash function to the account data associated with that user account to generate a hash value corresponding to the account data (Blackshear 207) and that for each transaction executed on the network the system can generate a new state tree representing the state of the distributed digital ledger transaction system can generate a new state tree representing the state of the network resulting for the transaction such that the new state tree can represent the account state of every user account after executing a block of transactions to reflect how user accounts have changed associated with those transactions (Blackshear paragraph 210). Blackshear further teaches how the transaction data structure includes a transaction tree that further includes an append-only transaction Merkle tree for which new leaf nodes are appended for individual transactions (Blackshear paragraph 220) and that the system stores within the transaction data structure, data that describes every transaction executed across the distributed digital ledger transaction network, the transaction events resulting from those transactions, and how those transaction events change user accounts (Blackshear paragraph 239).   
Ohashi et al. (US 20200401577), which is directed to block verification, teaches how based on the execution results of transactions identified based on the list, the digest of the private database, and the private database and when consensus is formed these are transmitted and the transactions corresponding to the list and a state of the shared databased updated based on the execution results are obtained (Ohashi paragraph 32). Semenov et al. (US 20200110728), which is directed to distributed application architectures using blockchain and distributed file systems, teaches classifying data inform different classes and using multiple storage systems to store the data accordingly, where the data can be classified as either critical, durable, noncritical, or disposable data and be stored in a data blocks or an IPFS accordingly (Semenov paragraph 4) and that object data block can be stored on the blockchain with addresses to the data files on a distributed file system such that the addresses may be used to acquire the noncritical data for the object (Semenov paragraph 33). 
Wu (US 20190018862), which is directed to blockchain based data processing, teaches how a state value of a block can be obtained based on a bucket tree (Wu paragraph 35) and that the height value of the block can be used to determine a location of a block in the blockchain chain (Wu paragraph 39) and the hash value of the rood node can be used as the state value of the particular block (Wu paragraph 114). Kawahara (US 20210243009) , which is directed to a process of generating a hash verification of a data store using a hash tree in which key values from the data store are mapped to buckets in the hash tree based on correlation, teaches how the data store stores KVPs, map values of KVPs of the data store to nodes of a hash tree structure based on a key-bucket map in which correlated KVPs are mapped to a same bucket or adjacent buckets within the hash tree structure (Kawahara paragraph 5). Liu et al. (CN 109559234 A), which is directed to storing status data in a blockchain, teaches how there is a determination of whether there is a leaf node corresponding to the state data in a Merkel tree, and if so then the account data is updated according to the status data (Liu page 3 lines 18-26). 
The Non-Patent Literature search shows similar findings, Bernardini et al. (Blockchains Meet Distributed Hash Tables: Decoupling Validation from State Storage) teaches using Distributed Hash Tables, where the DHT is a KVP storing system and allows participating nodes to efficiently retrieve the value associated with a key using a lookup service, resulting in the decrease in the time taken by a node of the blockchain network to download the data needed.  
However, the identified prior art fails to disclose the particular manner of storing in a blockchain such as how the current state database stores hash values of account states of corresponding blockchain accounts in a stet tree where the accounts IDs and corresponding hash values of the account states are stored as a plurality of KVPs and the KVPs are stored in KVP buckets in a leaf node of the state tree where the state tree is a location-addressed state tree and a key of each KVP of the plurality of KVPs is an identifier of a corresponding leaf node of the state tree. As such the Examiner asserts the claims as a whole in combination as amended overcome the current art of record. Therefore, the Examiner asserts that the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, such preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689